UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULETO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 P.F. Chang’s China Bistro, Inc. (Name of Subject Company (Issuer)) Wok Acquisition Corp. Wok Parent LLC (Names of Filing Persons (Offerors)) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 69333Y108 (CUSIP Number of Class of Securities) Susanne V. Clark General Counsel, Senior Managing Director Centerbridge Partners, L.P. New York, New York 10152 (212) 672-5000 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copies to: Douglas P. Warner, Esq. Michael E. Lubowitz, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 Tel: (212)310-8000 Fax: (212)310-8007 CALCULATION OF FILING FEE Transaction Valuation Amount of Filing Fee Not applicable* Not applicable* * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. ¨ Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: N/A Filing Party: N/A Form of Registration No.: N/A Date Filed: N/A x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: x Third-party tender offer subject to Rule14d-1. ¨ Issuer tender offer subject to Rule13e-4. ¨ Going-private transaction subject to Rule13e-3. ¨ Amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.¨ If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨ Rule13e-4(i) (Cross-Border Issuer Tender Offer) ¨ Rule14d-1(d) (Cross-Border Third-Party Tender Offer) EXHIBIT INDEX Exhibit Description Press Release dated May 1, 2012
